Citation Nr: 0303978	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-19 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for rare premature 
ventricular contractions.

4.  Entitlement to service connection for post head contusion 
headaches.

5.  Entitlement to service connection for bilateral leg 
disorder.

6.  Entitlement to service connection for right knee 
tendonitis.

7.  Entitlement to a rating in excess of 10 percent for 
status post fracture, proximal first phalanx and proximal 
second metacarpal, with chronic sprain and the wrist and 
tendonitis of the right hand.

8.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.


9.  Entitlement to a compensable rating for status post 
fracture of the right fibula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1985 to April 1991.  This case comes before the Board 
of Veterans' Appeals (Board) from an April 1999 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The case is now under the 
jurisdiction of the Los Angeles, California RO.  The veteran 
indicated in March 2002 that he wished to withdraw his appeal 
regarding the issue of an increased rating for tinnitus.  


REMAND

Review of the record shows a VA Form 646, Statement of 
Accredited Representation in Appealed Case, dated in November 
2002, in which the veteran's representative requested that 
the veteran be afforded an opportunity to appear personally 
at a "Traveling section" hearing before a member of the 
Board.  Similarly, as part of correspondence from the 
veteran's accredited representative to the Board dated in 
February 2003, it was requested that the veteran have a 
"travel board" hearing.  Neither request has been honored.  


Because Travel Board/videoconference hearings are scheduled 
by the RO, the case is REMANDED to the RO for the following:

The veteran should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board.  He should also be 
offered (in the alternative -if 
preferable or expedient) the opportunity 
for a videoconference hearing before a 
Member of the Board.  When the hearing is 
accomplished, the case should be returned 
to the Board for further review.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




